Citation Nr: 1734521	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a cervical spine (neck) condition.

2. Entitlement to an initial rating in excess of 10 percent for a left knee disability, based upon limitation of motion.

3. Entitlement to an increased initial rating for a low back disability, rated as 10 percent disabling prior to February 23, 2011, and as 20 percent disabling thereafter, to include entitlement to a separate compensable rating for bladder impairment as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1985 to July 1995, with subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2013, the Board, in pertinent part, remanded for further development the issues of entitlement to an increased initial rating for a low back disability, an increased initial rating for a left knee disability, service connection for a neck disability, and service connection for a left foot disability.

In October 2014, the RO granted service connection for right and left lumbar radiculopathy, secondary to the lumbar spine disability, and assigned separate 10 percent ratings, effective February 13, 2014.

In March 2015, the Board, in pertinent part, denied entitlement to service connection for both a neck disability and a left foot disability, to include a left ankle disability.  The Board also denied entitlement to an initial rating in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent thereafter, for a low back disability.  As to the issue of an increased initial rating for the left knee, the Board awarded a 10 percent rating, but no higher, for painful flexion of the left knee and a separate 20 percent rating, but no higher, for lateral instability of the left knee.  Finally, the Board remanded the issue of entitlement to service connection for a left foot/ankle disability for further development.

The Veteran appealed the Board's March 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in May 2016, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision as to the issues of entitlement to an entitlement to an increased rating for a low back disability in excess of 10 percent from May 4, 2006 to February 23, 2011, and in excess of 20 percent thereafter; entitlement to an increased rating for a left knee disability in excess of 10 percent; and entitlement to service connection for a neck disability.  The Court returned these issues to the Board for appropriate action. 

In August 2016, the Board remanded the issues of entitlement to an increased initial rating for a low back disability, entitlement to an increased initial rating for limitation of motion of the left knee, entitlement to service connection for a neck condition, and entitlement to service connection for a left foot and/or ankle condition.  

In April 2017, the RO granted service connection for pes planus, plantar fasciitis, pes cavus, and equinus on the left, and assigned a 20 percent rating, effective March 17, 2009.  As explained in the April 2017 rating decision, this decision constituted a full grant of the benefit sought.  Therefore, the issue of entitlement to service connection for a left foot and/or ankle condition is no longer part of the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is necessary prior to analyzing the merits of this claim.

In August 2016, the Board directed that the Veteran be sent a letter requesting that she furnish the appropriate authorization to obtain treatment records from Dr. M.G., pursuant to the directives in the May 2016 JMR.  The Board further directed that all attempts to secure this evidence must be documented in the claims file and that any unavailability should be documented in the claims file.  Furthermore, the Board directed that the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  The appropriate letter was sent in August 2016.  In January 2017, the Veteran submitted the appropriate authorization for the VA to obtain treatment records from Dr. M.G.  In February, VA faxed a records request to Dr. M.G. on two occasions, a week apart.  No response was received to either request.  Later that month, the VA drafted a Report of Contact that listed the VA's efforts to obtain these records and stated that no records were found.  However, the Veteran has not been informed of the VA's inability to obtain these records, as required by the August 2016 Board remand.  Therefore, remand is required so that the Veteran can be properly notified that these records are unavailable.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In addition, pursuant to the May 2016 JMR, the Board directed that the Veteran be afforded a VA examination to determine the current severity of her service-connected low back disability.  The Board stated that the examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of her back disability, and, if so, describe the current severity of any such neurological manifestations.  The Board further directed that the examiner should address the Veteran's reports of urinary frequency and nocturia documented in the claims file, and provide an opinion as to whether they are neurological manifestations of the Veteran's low back disability or are otherwise etiologically related to the lumbar spine disorder.

The Veteran was afforded a VA lumbar spine examination in February 2017 and a May 2017 addendum opinion specifically addressed the issues of bowel and bladder impairment.  In February 2017, the VA examiner diagnosed the Veteran with left lower extremity radiculopathy and opined that the Veteran did not have any other neurological abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  In May 2017, the VA examiner stated that she was unable to locate the Veteran's reports of urinary frequency and nocturia documented in the claims file.  Therefore, the examiner concluded that there was "no objective evidence documenting any bowel/bladder impairment, urinary frequency, [or] nocturia related to or due to low back disability."  In support of this finding, the VA examiner cited several VA treatment records, private medical records, and the February 2014 VA examination report, all of which stated that the Veteran did not have any bowel or bladder impairment.  Significantly however, the VA examiner did not address the Veteran's reports of urinary frequency and nocturia that were documented in the February 2011 VA examination report and noted in the May 2016 JMR.  Based on this evidence, the February 2017 VA examination report and May 2017 addendum opinion are inadequate as to whether the Veteran has bowel or bladder impairment as a result of her back disability, and remand is necessary to obtain an additional addendum opinion.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant VA treatment records since February 2017.

2. In accordance with 38 C.F.R. § 3.159(e), notify the Veteran that her treatment records from Dr. M.G. are unavailable.  A copy of the notification should be associated with the record.

3. Forward the Veteran's claims file to the VA examiner who provided the February 2017 VA lumbar spine examination, or another suitably qualified clinician.

The need for another examination is left to the discretion of the examiner.  The purpose of the addendum is to clarify the symptoms associated with the Veteran's service-connected low back disability.

In the requested addendum, the VA examiner should review the claims file again, and then:

a) Provide an opinion as to whether the Veteran has bowel or bladder impairment as a result of her back disability, and, if so describe the current severity of any such neurological manifestations.

b) In doing so, the examiner MUST specifically address the Veteran's reports of urinary frequency and nocturia documented in the claims file, including the February 2011 VA examination report, and provide an opinion as to whether they are neurological manifestations of the Veteran's low back disability or are otherwise etiologically related to the lumbar spine disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. When the development requested has been completed, and compliance with the requested action has been ensured, again review the claims on appeal on the basis of any additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




